ORDER

PER CURIAM.
Lawrence Woods appeals the trial court’s denial of his motion for new trial and sentence after a jury convicted him of robbery in the first degree. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).